          Case 2:16-cv-03008-APG-EJY Document 41 Filed 05/18/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A. and FEDERAL                       Case No.: 2:16-cv-03008-APG-EJY
   NATIONAL MORTGAGE ASSOCIATION,
 4                                                     Order Denying (1) Motion for Relief from
        Plaintiffs                                       Order and (2) Williston’s Motion for
 5                                                              Summary Judgment
   v.
 6                                                                   [ECF Nos. 35, 39]
   LOS PRADOS COMMUNITY
 7 ASSOCIATION, INC., et al.,

 8          Defendants

 9         On February 25, 2020, I granted the motion for partial summary judgment filed by

10 plaintiffs Bank of America, N.A. and Federal National Mortgage Association (Fannie Mae). ECF

11 No. 33. Defendant Williston Investment Group, LLC now moves for relief from that order,

12 arguing that it “failed to appreciate the deadlines and did not file an Opposition to the Motion.”

13 ECF No. 35 at 3:11-12. Williston contends its counsel’s calendaring mistake justifies relief

14 under Federal Rule of Civil Procedure 60(b).

15         Even accepting Williston’s argument as true, it has failed to offer a meritorious defense

16 that would justify setting aside summary judgment. The plaintiffs are entitled to judgment based

17 upon the federal foreclosure bar of 12 U.S.C. § 4617(j)(3). In addition, I have reviewed

18 Williston’s newly filed motion for summary judgment (ECF No. 38), and it would not prevail on

19 any of its arguments. Therefore, there is no reasonable basis to set aside my prior order granting

20 summary judgment.

21         I THEREFORE ORDER that defendant Williston’s motion for relief from judgment

22 (ECF No. 35) is denied.

23
         Case 2:16-cv-03008-APG-EJY Document 41 Filed 05/18/20 Page 2 of 2



 1       I FURTHER ORDER that Williston’s motion for summary judgment (ECF No. 39) is

 2 denied.

 3       DATED this 18th day of May, 2020.

 4

 5
                                                 ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             2
